PER CURIAM.
Upon the state’s confession of error, the delinquency adjudication for possession of a firearm during the commission of a felony is reversed. See Lewis v. State, 547 So.2d 1031 (Fla. 3d DCA 1989); Jones v. State, 546 So.2d 126 (Fla. 3d DCA 1989); Williams v. State, 539 So.2d 35 (Fla. 3d DCA 1989); Smith v. State, 539 So.2d 601 (Fla. 3d DCA 1989); Jean v. State, 538 So.2d 153 (Fla. 3d DCA 1989); Ellison v. State, 538 So.2d 90, 91 (Fla. 1st DCA 1989); § 775.021(4), Fla.Stat. (1988). The delinquency adjudication for aggravated assault with a firearm, however, is affirmed.
Affirmed in part; reversed in part.